Citation Nr: 0032958	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable evaluation for left ear high 
frequency hearing loss (left ear hearing loss).

3.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected tinnitus, prior 
to June 10, 1999.

4.  The propriety of the current ten percent rating assigned 
for the veteran's service-connected tinnitus, effective June 
10, 1999.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty for more than 29 years and 
eleven months prior to his discharge in July 1978, including 
combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge and the Army 
Commendation Medal with "V" device with two Oak Leaf 
Clusters.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied, as not well grounded, the veteran's claim for service 
connection for right ear hearing loss.  In that same rating 
action, the RO&IC also denied the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected left ear hearing loss and granted service 
connection for tinnitus; the RO&IC assigned a noncompensable 
evaluation for the latter disability on the basis that his 
tinnitus was included in the evaluation of his left ear 
hearing loss.  The veteran has perfected a timely appeal of 
these determinations to the Board.

During the course of this appeal, in a May 1999 rating 
action, a copy of which was issued as part of the 
Supplemental Statement of the Case (SSOC) dated the following 
month, the RO&IC increased the rating for his tinnitus to 10 
percent, effective June 10, 1999.  In light of this action, 
and because the veteran has disagreed with the initial and 
subsequent ratings assigned for his tinnitus, the Board has 
recharacterized this claim as reflected on the title page as 
separate issues involving the propriety of the initial and 
subsequent evaluations assigned.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

In addition, in a May 1997 rating decision, the RO&IC 
established service connection for diabetes mellitus and 
assigned a 20 percent evaluation, effective January 1, 1997.  
In January 1998, the veteran filed a Notice of Disagreement 
(NOD).  A Statement of the Case (SOC) was issued by the RO&IC 
in December 1998.  To date, the veteran has not submitted 
anything that might be construed as a Substantive Appeal with 
respect to this claim.  See 38 C.F.R. § 20.302 (2000).  
Accordingly, this issue is not before the Board.  See 
Fenderson v. West, 12 Vet. App. at 131; VAOPGCPREC 9-99, 64 
Fed. Reg. 52376 (1999).

Further, in the April 1998 rating action, the RO&IC also 
denied service connection for a "lumbar condition."  The 
veteran appealed; however, in December 1998, the RO&IC 
granted service connection for degenerative arthritis of the 
lumbar spine and assigned a 10 percent evaluation, effective 
October 7, 1996.  As such, because the benefit sought on 
appeal was granted, i.e., service connection, and the veteran 
has not initiated an appeal regarding either the effective 
date of the award of service connection or evaluation 
assigned, no claim with respect to this disability is before 
the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As a final preliminary point, the Board observes that, 
although the rating action and NOD are not associated with 
the claims folder, a December 1997 SOC indicates that in an 
August 1997 rating action, the RO&IC found the veteran 
ineligible for an extension of the termination date for his 
entitlement to VA vocational rehabilitation benefits and 
notified him of this determination later that same month.  
The SOC states that, in November 1997, the veteran filed an 
NOD.  Subsequent to the date of the SOC, the veteran made 
several requests for extensions of the time in which to 
perfect his appeal.  The record shows that the RO&IC granted 
several of these requests; however, to date, the claims 
folder does not indicate whether the veteran filed a timely 
Substantive Appeal or whether further extensions were granted 
or denied.  It is thus unclear to the Board whether the 
veteran has perfected an appeal of this determination.  As 
such, this issue is referred to the RO&IC for appropriate 
action and clarification.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The medical evidence indicates that the veteran has right 
ear hearing disability was first manifested in service.


CONCLUSION OF LAW

The veteran's right ear hearing disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  The Board will therefore 
proceed with the consideration of this case.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran maintains that the disability is related to in-
service weapons-related acoustic trauma.  In addition, he 
argues that he had right ear hearing loss during service and 
that the disability has worsened since that time.

The veteran's service medical records show that his hearing 
acuity was evaluated as normal for many years.  These records 
further reveal that an in-service audiological evaluation, 
which was conducted for "mandatory retirement" purposes in 
July 1976, revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
xx
30

Speech audiometry tests were not performed.

The veteran's service medical records further disclose that 
an in-service audiological evaluation, which was conducted 
for retirement purposes in June 1978, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
xx
20

Speech audiometry tests were again not performed.

Thereafter, shortly subsequent to his July 1978 discharge, 
the veteran filed a claim for service connection for left ear 
hearing loss.  In connection with this claim, in May 1979, 
the veteran was afforded a VA audiological evaluation that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
10
05
15
25
20

In addition, speech audiometry revealed speech recognition 
ability of 90 percent in the right ear and the veteran was 
diagnosed as having bilateral sensorineural hearing loss.  
Based on the veteran's service medical records and the 
findings of the evaluation, in June 1979, the RO&IC granted 
service connection for left ear hearing loss.  The Board 
observes, however, that in light of the veteran's speech 
recognition score, he had right ear hearing loss for VA 
compensation purposes.  See 38 C.F.R. § 3.385.

The veteran filed this claim for right ear hearing loss at 
the RO&IC in September 1997, and in October 1997, he was 
afforded a VA audiological evaluation that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
60

In addition, speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and the veteran was 
diagnosed as having bilateral hearing loss.  Thus, the 
application of the criteria contained in 38 C.F.R. § 3.385 
shows that the veteran had right ear hearing loss for VA 
compensation purposes as he had puretone thresholds in his 
right ear of 55 and 60 decibels at 3000 hertz and 4000 hertz, 
respectively.  Further, using the Maryland CNC test, because 
his speech recognition score is less than 94 percent, i.e., 
84 percent, he also meets the criteria for right ear hearing 
loss disability.

In sum, a review of the veteran's service medical records 
shows that his right ear hearing acuity clearly deteriorated 
during service.  The threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Some degree of hearing loss was demonstrated in service on 
the 1976 and 1978 audiograms.  In addition, given his 
presumed combat-related acoustic trauma, see 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), the presence of right ear 
hearing disability shortly after service, and his currently 
diagnosed right ear hearing loss, the Board finds that the 
evidence supports the veteran's claim of service connection 
for right ear hearing loss. 


ORDER

Service connection for right ear hearing loss is granted.


REMAND

In light of the Board's decision granting service connection 
for right ear hearing loss, his claim of entitlement to a 
compensable rating for his left ear hearing loss must be 
remanded because the veteran's hearing impairment must now be 
evaluated as a single bilateral disability.  

In addition, the Board observes that the veteran's claim for 
an increased rating for his left ear hearing loss was filed 
at the RO&IC in September 1997.  During the course of this 
appeal, however, VA revised the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss and tinnitus, effective June 10, 
1999.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  Pursuant to the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Id.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  As such, on remand, the RO&IC 
must consider the claim under both criteria during the course 
of the entire appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Also before the Board are the veteran's claims regarding the 
propriety of the initial and subsequent evaluations assigned 
for his service-connected tinnitus.  As noted in the 
introduction, in May 1999, the RO&IC established entitlement 
to the maximum schedular evaluation for the veteran's 
tinnitus, effective June 10, 1999.  Prior to that date, the 
RO&IC denied entitlement to a compensable initial evaluation 
for the disability.  The Board notes, however, that under the 
regulation in effect at the time the veteran's claim was 
filed, a compensable evaluation was available where the 
veteran suffered from persistent tinnitus, provided that the 
disability is a symptom of head injury, concussion or 
acoustic trauma.  Because there is no medical evidence 
regarding whether the veteran's tinnitus is a symptom of head 
injury, concussion or acoustic trauma, the veteran's claim 
for an initial compensable evaluation, prior to the effective 
date of the revised regulation, must be remanded to obtain a 
medical opinion.  See VAOPGCPREC 3-2000 (2000).

In light of the foregoing, the Board concludes that the RO&IC 
must afford the veteran a contemporary and thorough VA ear 
examination to assess the nature and extent of his hearing 
impairment.  Also, the record shows that he has been 
receiving treatment for his hearing problems at the 
Allentown, Pennsylvania, VA Medical Center, and from a 
"Miracle Ear" facility.  On remand, the RO&IC must obtain 
and associate with the claims folder any outstanding records 
of the veteran's VA and private treatment for his hearing 
loss and tinnitus.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The 
Board notes that these treatment records may contain 
diagnostic impressions and other conclusions that might be 
determinative of the dispositions of these claims.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO&IC should obtain and associate 
with the claims folder all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care from the Allentown, 
Pennsylvania, VA Medical Center; from 
Miracle Ear; and from any other facility 
or source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA ear examination to 
determine the current severity of his 
service-connected bilateral hearing loss 
and the nature, extent and etiology of 
his service-connected tinnitus.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All tests deemed necessary, including an 
audiological evaluation, should be 
performed.  The physician is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected tinnitus is 
etiologically related to his period of 
military service, to include his presumed 
exposure to weapons-related acoustic 
trauma.  In addition, unless the examiner 
concludes that the disability is related 
to his presumed exposure to in-service 
weapons-related acoustic trauma, the 
examiner should indicate whether it is at 
least as likely as not that the veteran's 
tinnitus is a symptom of an in-service 
head injury or concussion.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  To help avoid future remand, the 
RO&IC should ensure that the directives 
of this REMAND are fully complied with.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  If any action requested is not 
taken, or if they are deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.  Upon the completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO&IC should 
readjudicate the veteran's claim for a 
higher rating for his hearing loss.  
Thereafter, the RO&IC must consider the 
propriety of the initial noncompensable 
for the veteran's tinnitus, prior to June 
10, 1999, as well as the propriety of the 
current 10 percent evaluation.  In doing 
so, the RO&IC must consider both the 
former and revised criteria for 
evaluating hearing loss and tinnitus.  
See 64 Fed. Reg. 25202, 25206-7 (1999).  
The RO&IC should provide adequate reasons 
and bases for its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns noted in this REMAND.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

 



